      Case 2:15-cv-01239-JCM-GWF Document 51 Filed 02/11/19 Page 1 of 2




 1   Marsha L. Stephenson, Esq.
     Nevada Bar No. 6130
 2   STEPHENSON & DICKINSON, P.C.
 3   2820 West Charleston Boulevard, Suite 17
     Las Vegas, Nevada 89102
 4   Telephone: (702) 474-7229
     Facsimile: (702) 474-7237
 5   admin@sdlawoffice.net
 6
     Attorneys for Defendant
 7   MCWANE, INC.

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
11   BRADLEY SUMMERS and MICHELLE                       Case No. 2:15-cv-01239-JCM-GWF
     SUMMERS,
12
                    Plaintiffs,
13                                                      STIPULATION TO EXTEND DEADLINE
14   v.                                                 TO FILE REPLIES IN SUPPORT OF
                                                        MOTIONS FOR SUMMARY JUDGMENT
15   MCWANE, INC.; DOES I through XX,                   (Docket Nos. 43, 44 and 45)
     inclusive; and ROE CORPORATIONS I through
16   XX, inclusive,
17
                    Defendants.
18
19           IT IS HEREBY STIPULATED AND AGREED by Defendants and Plaintiffs, by and through
20   their undersigned counsel, that the deadline to file Replies in support of parties’ Motions for
21   Summary Judgment (Document Nos. 43, 44 and 45) be extended by one week, or until February 19,
22   2018.
23
     ///
24
25   ///
26
     ///
27
28

                                                    1
      Case 2:15-cv-01239-JCM-GWF Document 51 Filed 02/11/19 Page 2 of 2




 1          This extension is requested in light of ongoing settlement discussions following a February 5,
 2   2019 Mediation wherein the Mediator proposed a February 12, 2019 deadline to consider possible
 3   settlement. Both Plaintiff’s and Defendants’ Counsel agrees to the requested extension.
 4   DATED this 11th day of February, 2019.                DATED this 11th day of February, 2019.
 5   SHOOK & STONE, CHTD.                                  STEPHENSON & DICKINSON, P.C.
 6
 7    /s/ John B. Shook, Esq.                                /s/ Marsha L. Stephenson, Esq.
     JOHN B. SHOOK, ESQ.                                   MARSHA STEPHENSON, ESQ.
 8   Nevada Bar No. 5499                                   Nevada Bar No. 6130
     710 South Fourth Street                               2820 West Charleston Boulevard, #17
 9
     Las Vegas, NV 89101                                   Las Vegas, Nevada 89102
10   (702) 570-0000                                        (702) 474-7229
     Attorneys for Plaintiff s                             Attorneys for Defendant
11
12
                                                   ORDER
13
14          It is so ordered.

15                                               February
                                          DATED this _____ 12,
                                                           day 2019.
                                                               of February, 2019.
16
17
                                          _________________________________________
18                                        U.S. MAGISTRATE
                                          UNITED           JUDGE JUDGE
                                                  STATES DISTRICT
19
20
21
22
23
24
25
26
27
28

                                                       2
